On Petition for Rehearing.
P1ÍR CURIAM.
The writer of this opinion confesses error in the statement that upon the completion of the bridge of larger size the plaintiff “rendered a bill for the balance due at the contract price.” It is literally true, so far as the testimony shows and as the plaintiff says in its petition for rehearing, that “no such bill was rendered.” What the plaintiff did, however, was in effect the same as rendering a bill. With a regard to a more precise statement of the evidence, we give the facts:
J3y letter of October 16, 1917, the plaintiff informed the defendant that the bridge would be completed a week hence and asked it to “note that further payments will then be due on our contract with you for this work” .A difference having arisen as to minor matters, among which was the percentage of the balance then payable, the plaintiff, by letter of November 7, 1917, asked the defendant also to “note that the terms of Ike contract made the erection and acceptance contemporaneous events and since we hold certificate of acceptance then the full 50% of claim presented is now due”; threatening that, “unless we have check for this amount, less such just claims that you have against us, in our hands by the morning of the 12th inst., then we will instruct our attorney to proceed at once in a proper legal way to make this collection.” By letter of November 21, 1917, the defendant remitted in full what it considered to be the balance due at the contract price and by receipt of November 28, 1917, the plaintiff acknowledged payment; each reserving the right to make claims against the other respecting matters winch did not, so far as the evidence shows, relate to the difference in the size of the bridge here in controversy.
Although there is testimony that it was in October, 1917, that certain officers of the plaintiff company first discovered the size of the bridge constructed, and that in the same month they consulted counsel about it, there is no evidence that the plaintiff disclosed its discovery to the defendant or made any claim based on it until after payment had been demanded and made at the contract rate in the month of November.
The petition for rehearing is dismissed.